 

 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 1 of 46

Eduard Zavalunov;_
Reg No. 71712-054_
LSCI Allenwood

P O Box 1000

White Deer, PA 17887

 

FILED
eet a
UNITED STATES DISTRICT COURT - OF 26 29
MIDDLE DISTRICT OF PENNSYLVANIA eu}
EDUARD ZAVALUNOV, : DEPYAY CLERK

Plaintiff/Petitioner,

Vv.

DOUGLAS K. WHITE - WARDEN - LSCI ALLENWOOD; ; ew 24a dO

FEDERAL BUREAU OF PRISONS;
JOHN DOE #1 - CURRENT DIRECTOR OF
IMMIGRATION AND CUSTOMS ENFORCEMENT,

Defendants/ Respondents.

VERIFIED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND OR
PETITION FOR A WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241

Plaintiff, Eduard Zavalumov ("Zavalunov"), seeks declaratory and injunctive
relief against Defendant/ Respondent, Douglas K. White - Warden LSCI Allenwood
(hereinafter "Warden"), the Federal Bureau of Prisons (hereinafter "BOP"), John
Doe #01 - Current Director of Immigration and Gistoms Enforcement (hereinafter
"ICE"), and its officers of enforcement and removal operations in their official
capacity (cllectively "Defendants") as follows:

Plaintiff alleges based upon personal knowledge, review of documents or otherwise
upon information and belief:

NATURE OF ACTION

1. This is an action brought under the Administrative Procedures Act ("APA"),
5 U.S.C. § 701, et seq., the Fourth, Fifth and Fourteenth Amendments to the U.S.
Constitution, Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241, 28 U.S.c. § 1331,
28 U.S.C. § 1343, the Declaratory Judgment Act, 28 U.S.C. § 2201 and Rule 65 of the
Federal Rule of Civil Procedure for injunctive relief to remedy the Defendant's/

1
   

 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 2 of 46

 

7
/ Respondent's pattern and practice of ultra vires conduct in excess of statutory
‘ authority and in deprivation of Zavalunovs' and other's procedural and substantive

due process rights.

2. In an effort to provide inmates who are subject to removal or deportation,
The Defendants have engaged and continues to engage in a pattern and practice of
discriminating against inmates based solely on their national origin by reffering
their names to ICE for investigation which includes U.S. Citizens and “lawful permanent
residents and to place detainers without documentation or a finding that the person
poses an escape risk to deprive them of their statutory rights to consideration of
RRC placement under 18 U.S.C. § 3624(c), reduction in custody and participating or
consideration to participate in incentive rehabilitative programs which would shorten
and reduce the amount of their sentences pursuant to 34 U.S.C. § 60541 in conjunction
with 18 U.S.C. § 3621(e) (i.e. RDAP). This pattern and practice by the Defendants is
in excess of their statutory authority, is otherwise contrary to law and violates
Zavalunov's 4th, 5th, and 14th Amendment Constitutional rights.

3. To redress irreparable harm of his rights, Plaintiff seeks declaratory and

injunctive relief.

PARTIES

4, The Plaintiff, Eduard Zavalunov, is an individual currently in the custody
of the Attorney General of the United States as delegated to the Federal Bureau of
Prisons and the Warden. His register number is 71712-054 and mailing address is
P. O. Box 1000, White Deer, PA 17887. Zavalumov is in custody for violation of an

Act of Congress and serving a sentence.

5. Defendant, Douglas K. White is the Warden at LSCI Allenwood and has been
delegated supervisory authority and power over the day to day operation of all -
aspects of the operation and management of Allenwood LSCI and its personnel. As
Warden, he is responsible for ensuring compliance with all established rules,
regulations, policy, laws and the Constitution inc luding policies of immigration
detainers and receipt of the required documents as well as decisions affecting RRC

placement and participation in incentive programs that will shorten sentences.

6. Defendant Federal Bureau of Prigons is an agency of the United States

Department of Justice, an agency of the United States. The BOP is responsible for
2 -
 

i emp nememengprermnanee om ©
fi

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 3 of 46

overseeing and providing oversight over the Warden at LSCI and providing support
and review of actions taken by the Warden. The BOP is charged with ensuring

compliance with all rules, regulations, policies, laws and constitutional rights
of inmates.

‘7. Defendant John Doe #01 is the Director of the Bureau of Immigration and
Customs Enforcement. As Director, he is responsible for the removal of alients with
orders of removal or warrants for removal as well as ensuring compliance with all
applicable federal regulation, laws and the Gonstitution. The Director oversees the
day to day operations of the ICE and its removal operations. At all times relevant
the defendants acted through their agents and employee, all of whom were duly
qualified and acting as federal officers. The Director also has responsibility for
all operations of ICE including authority over ICE policies, procedures and practices,
challenged for this law suit. Defendant John Doe #01 is sued in their official

capacity.

JURISDICTION AND VENUE

8. This Court has jurisdiction over this action pursuant to the Administrative
Procedures Act, 5 U.S.C. § 701, et seq., 28 U.S.C. 1331.

9. This Court authority to grant declaratory judgment pursuant to 28 U.S.C.
§ 2201.

10. This Court has authority to grant injunctive relief in this action
pursuant to 5 U.S.C. § 702 and Rule 65 of Fed.R.Civ.P.

11. Alternatively, this Court has jurisdiction over this action pursuant to
28 U.S.C. § 2241, as the issuance of a detainer requiring or requesting detention
or depriving libtery in connection when there is an impact by such detainers places
the plaintiff petition in a form of custody. "Qustody'' does not require physically |

or actually, present.

42. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)
because a substantial part of the events and omissions giving rise to Plaintiff/

Petitioner's claim occurred and where to occur, in this District.

3
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 4 of 46

13. Venue is proper in this judicial district because the principal defendant/
respondent/custodian to detain the Plaintiff is located in this district such that
this Court has jurisdiction over Plaintif£/Petitioner and the custodian/ Warden
and other defendants. | |

FACTUAL ALLEGATIONS

14. Plaintiff, Eduard Zavalunov is a federal prisoner confined’ at LSCI Allenwood
in White Deer, Pennsylvania. ‘Plaintiff's projected release date is June 18, 2020.
and a Home Confinement date of February 19, 2020.

15. Plaintiff was born in what was Tajikistan, and came to this country and
was granted political asylum through his father Lev Zavalunov on June 3, 2004. See
Exh. 'A.' Plaintiff is a stateless person as the place of his birth does not

recognize his citizenship as it no longer exists.

16. Plaintiff was arrested on December 3, 2014 on federal charges of conspiracy
to commit mail fraud, wire fraud and health care fraud, in violation of 18 U.S.C. §

1349. Plaintiff was granted pre-trial release during the pendency of his case.

17. Plaintiff subsequently plead guilty to the charges of conspiracy to commit
mail, wire and healthcare fraud, in violation of 18 U.S.C. § 1349. See United
States v. Zavalumnov, No. 14 Cr. 773 (S.D-N.Y., 2017). On May 19, 2017 the Hon.
Ronnie Adams sentenced Plaintiff to a term of 40 months imprisonment, and 3 years
supervised release. Plaintiff was allowed to self surrender on July 24, 2017. See
Exh. ' B:

18. On or about July, 2017 the Defendants submitted Plaintiff's information
to ICE solely on the basis:of:the former country where he was born. On October 16,
2017 the Defendants placed a detainer based on "probable cause exists that the subject
is aremovable alien. This has been determined by DHS." ICE did not provide a
warrant, warrant for removal, a detainer notice of action (1-247) or evidence that
Plaintiff will escape. See Exh. 'C .'

19. Plaintiff dispatched a letter to the Department of Homeland Security/ ICE
Office of Coumsel on August 15, 2018 regarding the detainer. The Defendant ICE has

not responded. See Exh. 'D.'. The correspondence identified the deprivation of
rights.
Pn

“

 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 5 of 46

20. On July 26, 2018 Plaintiff failed a BP8 ~ Informal Resolution Form with the
Warden requesting removal of the detainer as it was denying him consideration for
RRC placement and consideration to participate in incentive programs which would
shorten his sentence. The filing also requested copies of the detainer documentation.
The informal resolution was denied without production of the detainer documentation.
See Exh. ' E '.

™

21. On August 5, 2018 Plaintiff appealed the BP8 to the Warden*s office via a
formal BP9 requesting consideration for RRC and participation in incentive programs.
The Warden denied relief based on the detainer and also refused to provide the

documentation regarding the detainer. See Exh. 'F '.

22. On September 10, 2018 Plaintiff appealed the BP9 to the Regional Director's
Office via BP10 requesting consideration for RRC and participation in incentive
programs as well as the documentation for the detainer. The Regional Director denied
relief based on the detainer. See Exh. ' G'- |

23. On October 21, 2018 Plaintiff appealed the BP10 to the Office of General
Counsel via a BP11 reugesting consideration for RRC and participation in incentive
programs as well as the documentation for the detainer. The General counsel has
not responded within the allotted time frame. An untimely response is deemed a
denial. See Exh. 'H '-

24. During this time period Plaintiff submitted a FOIA request to the BOP
requesting a copy of the ICE documentation to place a detainer. The BOP only
produced it's own internally generated Detainer Action Letter. See Exh. ‘It.

RESIDENTIAL REENTRY CENTERS

25. Pursuant to 18 U.S.C. § 3624, mandates that the BOP prepare Plaintiff for
re-entry into the community, by interalia, transferring him to an RRC for a-portion
of the final months of his term of imprisonment, however, in no case longer than
twelve (12) months. BOP policy specifically instructs staff to review inmates 17-19
months before their projected release date for RRC placements.

26. 18 U.S.C. § 3624(c) provides, in relevant part:

(c) Pre-release custody.

(1) in general -- The Director of the BOP shall, to the extent
practicable, ensure that a prisoner serving a term of
imprisonment spends a portionof the final months of that
1 y.S. Dept. of Justice, Fed. Bureau of Prisons Memorandum for Chief Executive Offcrs.

5

 
Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 6 of 46

 

 

term (not to exceed 12 months), under conditions to aid in
preparing for reentry of that prisoner into the commumity. Such
conditions may include a community correction facility. Id.

27. When amending 18 U.S.C. § 3624 via the Second Chance Act ("'SCA"), Congress
ensured to announce its intention not to limit the BOP's existing authority to

determine the prisoner's place of an inmate's confinement:

18 U.S.C. § 3624(c) provides, in relevant part:

no limitations - Nothing in this section shall be construed to
limit or restrict the authority of the Director of the BOP under:

18 U.S.C. § 3621.

28. The BOP regulations implementing § 3624 is codified at 28 C.F.R. § 570.22,

which provides:

"tnmates will be considered for pre-release community confinement in a
manner consistent with 18 U.S.C. § 3621(b) determined on an individualized
basis, and of sufficient duration to provide the greatest likelihood of
successful reintegration into the commmity, within the time-frames set

forth in 28.C.F.R. § 570.22."

FEDERAL PRISONER REENTRY INITIATIVE ("“FPRI")

29. In enacting FPRI, Congress mandated the BOP to conduct various activities
to establish an FPRI program to (G) provide incentives for prisoner participation
in skills developments; and (2) Incentives for a prisoner who participates in re-entry
and skills development programs which may include (A) the maximum allowable period of
community confinement facility; (B) such other incentives as the Director considers

 

appropriate.

30. In implementing FPRI, the BOP established the Residential Drug Treatment
Program ('RDAP"). 28 C.F.R. §550.54 provides: Incentives for RDAP participation,
(iv) early release, if eligible under 28 C.F.R. § 550.55 of up to a period not to
exceed twelve months. See also 18 U.S.C. § 3621(e)(2)(A).

31. As a statutory right, a federal prisoner who participates in incentive
programs have a right to be considered for participation in these programs which

whould shorten their period of confinement up to one year.

6
Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 7 of 46

BOP DETAINER POLICY

32. Pursuant to BOP Policy PS 5800.15 “federal authorities are not required to
provide certified copies of warrants/ abstracts to lodge a detainer in their favor.
The nature of the Federal detainer, however, must be clear on the documentation
presented to the institution... "US Marshals Service (USMS) and Immigration and
Customs Fnforcement (ICE) detainers)..."Warrants are not required when the USMS or
IcE files a Federal detainer. Ordinarily, the USMS will use their detainer request
(Forms -M-16A4-D or M-17) and ICE will use their Immigration detainer Form."

33. As a matter of habit and routine practice the BOP has placed ICE detainers
on inmates without ICE submitting the Immigration Detainer Form and the only document
that exists is the BOP generated Detainer Action Letter ("DAL").

34. This policy, practice and pattern is at odds with federal regulations and
ICE regulations, 8 C.F-R. 287.

ICE DETAINER REQUIREMENTS

35. Pursuant to 8 C.F.R. § 287.7--

(a) Detainer in general. Detainers are issued pursuant to section 236
and 287 of. this chapter. Any. authorized immigration officer may at anytime
issue a Form 1-247, Immigration detainer ~ Notice of Action, to any other
Federal, State or local Law Enforcement Agency ("LFA"). A detainer serves
to advise another LEA that the Department seeks custody of an alien
presently in the | custody of that agency, for the purpose of arresting

- and removing the alien. The detainer is.a request that such agency,
advise the Department, prior to release of the alien, in order for the
Department to arrange to assume custody in situations when gaining
immediate physical custody is either impracticable or impossible.

(d) Temporary.detention at Department request. upon determination by

the Department to issue a detainer for an alien not otherwise detained by
a criminal justice agency, such agency shall maintain custody of the
alien for aperiod not to exceed 48 hours, excluding Saturday, Sunday

and holidays in order to permit assumption of custody by the Department.

_ 36. As a general rule, it is not a crime for a removable alien'to-remain present
in the United States. See Arizona v. United States, 567 U.S. 387 (2012).

37, Pursuant to ICE Policy No. 10074.20, ICE detainers are to be accompanied by
a Form 1-200 (Warrant for arrest of alien), or a Form I-208 (warrant of removal/

7
Te

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 8 of 46

deportation) either of which must be signed by an authorized ICE officer.

38. One Form utilized by ICE, Form I-247 (Immigration Detainer - Notice of Action)
provides, "this action does not limit [the LEA] discretion to make decisions
related to this person's custody classification, work, quarter, assignments, or
other matters."" Yet the BOP has utilized the detainers to deny inmates transfers
to their possible release locations (nearer release transfer), denied thema access

to incentive programs such as RDAP and consideration for RRC.

39. Under federal law, immigration officers may arrest and detain an alien
"pending a decision.on whether the alien is to be removed from the United States."
If a "warrant [is] issued by the Attorney General." See 8 U.S.C. § 1226(a). Statutory
authority for warrantless enforcement actions, including the issuance of detainers is
provided in 8 U.S.C. § 1357. Without a warrant, immigration officers are authorized
to arrest an alien only if they have reason to believe that the alien so arrested
is in the United States in viclation of an [immigration] lawor regulation and is
likely to escape before a warrant can be obtained for his arrest." Id. § 1357(a)(2).
See also-8 C.F.R. § 287.8(c)(2)(i). ("An arrest shall be made only when the
designated immigration officer has reason to believe that the person to be arrested
has committed an offense against the United States or is an alien illegally in the
United States. The provision specifies that in order to issue a detainer for an
alien who have violated Controlled Substance laws, immigration officers require a
"reason to believe" that the alien may not have been lawfully admitted to the United

States ot otherwise is not lawfully present in the United States.

40. The defendants in this action acted negligently by their overbroad and
over use of immigration detainer and their regulations, policies, practices, acts and
omissions, thereby subjecting Plaintiff/Petitioner to deprivation of their liberty
and other liberty matters; as well as, the inescapable extended detention and / or
false arrest that awaits such individuals after such lawful custody of the
individuals by others has expired, whereby Plaintiff i(/ Petitioner is caused injury
and had been inflicted and caused pain and suffering due to such negligent acts and

or such acts continue and will continue unless this Court provides the relief sought.

41. There are questions of law and fact raised in this Complaint:
a. Whether Defendants have exceeded their constitutional authority under
5 U.S.C. § 706(2) in on Plaintiff and depriving him of their liberty or
8

 
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 9 of 46

other liberty matters by such placed detainers including whether promulgation of
8 C.F.R. 236.1(a) and 8 C.F-R. 287.7 exceed Defendants statutory authority.

b. Whether Defendants issuance of an immigration detainer instructing further
detention based on either (1) initiation of an investigation to determine
whether the Plaintiff is removable (2) that there is reason to believe the
Plaintiff is an alien subject to removal violates the Fourth Amendment.

c. Whether Defendant issuance of an Immigration Detainer without a prior or
concurrent Notice to Appear or charging document, an administrative warrant,
an order of deportation or compliance with 8 U.S.C. § 1357(a)(2) violates
the Fourth Amendment.

d. Whether Defendant issuance of an immigration detainer without providing or

requiring notice to Plaintiff violate the Fifth Amendment.

e. Whether Defendants by the issuance and application of immigration detainer
regulation policies, practices, acts, and omissions that are depriving
Plaintiff of their liberty and other liberty matters have also violated the
Constitutional rights to liberty and due process of the law, as well as
being free from illegal warrantless seizure.

f. Whether Plaintiff/Petitioner equal protection of the laws due to the use of
immigration detainers by Defendants to detain by way of individual names,
places of birth, national origin, or other biased or discriminatory
information is against the laws and Constitution of the United States and
or such practice is considered racial profiling and also against the law
and Constitution of the United States in violation of 28 C.F.R. 551.90
and the 14th Amendment.

g- Whether depriving Plaintiff of his liberty matter is atypical and
Significant hardship and that such statutes and policies confer a liberty
interest in being free from the constraints imposed against persons subject

to immigration detainers.

h. Whether the defendants can deny Plaintiff consideration for participation

in RRC and incentive programs on the basis of an improper detainer

9
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 10 of 46

BOP POLICY REGARDING RRC

42. Under 18 U.S.C. § 3621(b) provides that the BOP "shall designate the place
of the prisoner's imprisonment." The "Director of the Bureau of. Prisons shall, to
the extent practicable, ensure that a prisoner serving a term of imprisonment spends
a portion of the final months of that term (not to exceed 12 months) under conditions
that will afford that prisoner a reasonable opportunity to adjust to and prepare for
the reentry of that prisoner into the commmity. Such conditions may include a
commmity correctional facility." 18 U.S.C. § 3624(c). The BOP may also decide
"to place a prisoner in home confinement for the shorter of 10 percent of the term
of imprisonment of that prisoner or 6 months." Id. The director may extend this
time frame, as no limitation was placed on the director's discretion.

43. In determining placement, the BOP must consider: (1) the resources of
the facility contemplated; (2) the nature and circumstances of the offense; (3) the
history and characteristics of the prisoner, (4) any statement by the sentencing court
recommending a type of penal or correctional facility as appropriate; and (5) any
pertinent policy statement issued by the Sentencing Commission." 18 U.S.C. § 3621(b).
While the BOP is : required to consider these factors, the recommendation of a
sentencing court regarding where a prisoner should be housed has "no. binding effect"
on the BOP's decision. Id. When considering an individual's eligbility for pre~-
release placement in an RRC, the BOP is required to ensure that decisions are made
(a) consistent with the five factors in 18 U.S.C.§ 3621(b); (B) on an individualized
basis; and (c) so that the duration of the placement period gives the inmate the
greatest likelihood of successful commmity reintegration. 18 U.S.C. § 3624(c)(6).

44. "In addition to the individual determination under section 3621(b), a
prisoner's participation in, or completion of, Inmate Skills Development programs
within the institution is considered separately to determine if additional placement
time is warranted as an incentive” under 34 U.S.C. § 60541, the Federal prisoner |
reentry initiative. ‘This statute requires the BOP to "provide incentives for
prisoner participation in skills development programs." 34 U.S.C. § 60541(a)(1)(G).
One such incentive may "at the discretion of the [BOP] include the maximum allowable
period in a community confinement facility." 34 U.S.C. § 60541(a)(2)(A)).

45. BOP policy "specifically instruct[s] prison staff that all "inmates mst
be reviewed for prerelease RRC placements 17-19 months before their projected release

10
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 11 of 46

dates. U.S. Dep't of Justice, Fed. Bureau of Prisons, Memorandum for Chief Exec.
Officers (November 14, 2008)(available at https://www.bop.gov/foia/docs/secondchance
actmemosfrom2008.pdf). In addition, BOP policy states that the length of RRC
placement must be determined on an individual basis, and the RRC placement is most
effective, in terms of recidivism reduction for inmates who are at higher risks.Id.

_ FIRST CLAIM FOR RELIEF
Violation of 18 U.S.C. § 3624

46. Plaintiff/Petitioner re-allege and incorporate by reference each and every

allegation contained in paragraphs 1 through 45.

47. The current policy and program statement implemented and adhered to by |
The Federal Bureau of Prisons of placing ICE detainers without the required forms
and or determination that the prisoners will likely escape, operates as to produce
a result which precludes the Plaintiff from being CONSIDERED individually for
placement in a Residential Reentry Center as mandated by section 3624(c) or to
ear incentives which could result in a shorter term of imprisonment under 34
U.S.C. § 60541 and 18 U.S.C. § 3621(e).

48. The plaintiff has a statutory right to be considered individually for

placement in a RRC or to be considered for incentives based on program participation.

49.- While an inmate may be transferred to an RRC or earn a shorter period of
time to be served, they remain within the custody of the BOP during such periods,
thus Plaintiff would still be subject to BOP authority at an RRC.

50. The BOP knows, should know, or has consciously avoided knowing that its
existing policy of improperly placing detainers without the appropriate documents
and determination of an escape risk violates an inmates. specifically the Plaintiff's

- rights to individual’ consideration for RRC placement and programs to earn incentives.

51. Without the intervention of the United States District Court in the
mamer and of the kind prayed for herein, the BOP will be allowed to knowingly and
willfully violated the plaintiff's statutory right to individual consideration for

placement in an appropriate RRC and program to earn incentives.

11
Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 12 of 46

SECOND CLAIM FOR RELIEF
Violation of 5 U.S.C. § 706(2)(A)-(D))

52. Plaintiff/Petitioner re-allege and incorporate by reference each and every
allegation contained in paragraph 1 through 51.

53. Defendants’ failure to restrict its issuance of detainers to its authority
and missuse of detainers under the INA causes Plaintiff/Petitioners significant
prejudice by depriving them of their liberty and other liberty matters.

54. Defendants' failure to issue and use detainers in accordance with due process
protections required by the relevant provisions of the INA (8 U.S.C. § 1226(a), 8
U.S.C. § 1357(a)(2) and 8 U.S.C. § 1357(d)) causes Plaintiff/Petitioner significant
pain and suffering by depriving him of his liberty and other liberty matters.

55. Defendants application of the immigration detainer regulations and issuance

_of detainers against the Plaintiff/Petitioners and the misuse of such detainers

against them exceeds the Defendant's constitutional and statutory authority in
violation of 5 U.S.C. § 706(2)(A)-(D).

56. As a proximate result of the Defendant's statutory and constitutional
violations, Plaintiff/Petitioner is suffering and will continue to suffer a
significant deprivation of their liberty without due process of law. Plaintiff/
Petitioners have no plain, adequate or complete remedy at law to address the wrongs
described herein.. The injunctive and declaratory relief sought by Plaintiff/
Petitioner is necessary to prevent continued and future injury.

THIRD CLAIM FOR RELIEF
Violation of the Fourth Amendment to the U.S. Constitution

5/. Plaintiff re-alleges and incorporate by reference each and every allegation
contained in paragraph 1 through 56.

58. Defendants’ issuance and use of immigration detainers based solely on either
the (1) initiation of an investigation into the Plaintiffs/Petitioners removability

from the United States or (2) on a determination that there is a reason to beleive an

alien is subject to removal causes the Plaintiff/Petitioner prejudice by

12
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 13 of 46

 

by unreasonably taking away, limiting, and otherwise impacting their liberty and
other liberty matters without probable cause in violation of the Fourth Amendment.

59. Defendant's warrantless arrest of Plaintiff/Petitioner through the
issuance and use of detainers impacting their other matters and liberty without
providing a prompt hearing to determine whether Defendant's have probable cause
unreasonably deprives them of liberty and impacts their liberty without probale
cause unreasonably deprives them of liberty and impacts their liberty without probable
cause in violation of the Fourth Amendment. -

60. Defendants detainer regulations, policies, practices, acts and omissions
cause unreasonable deprivation of Plaintiff/Petitioners liberty and impacts their
other liberty matters relating to their liberty in violation of the Fourth Amendment
to the United States Constitution.

61. As a proximate result: of Defendant's unconstitutional detainer regulations,
policies, practices, acts and omissions, Plaintiff/Petitioner are suffering and will
continue to suffer unreasonable deprivation of their liberty and their other liberty
matters. Plaintiff/Petitioner have no plain, adequate or complete remedy at law to
address the wrongs described herein. The injunctive and declaratory relief sought
by Plaintiff/Petitioners is necessary to prevent continued and future injury.

FOURTH CLAIM FOR RELIEF
Violation of the Fifth Amendment to the U.S. Constitution

62. Plaintiff/Petitiiner re-alleges and incorporate by reference each and
every allegation contained in paragraph 1 through 61.

63. Defendants issuance and use of immigration detainers based solely on either
(1) the initiation of investigation into the Plaintiff£/Petitioner removability from
the United States or (2) on a determination that there is a reason to believe an
individual.is an alien. subject to removal causes the Plaintiff/Petitioner significant
pain and suffering by depriving them of their liberty and other liberty matters
relating to their liberty without due process of law.

64. Defendants issuance and use of immigration detainers without requiring that
Plaintiff/Petitioner receive effective notice of the detainer causes them to suffer
13
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 14 of 46

substantial prejudice without affording them an opportunity to be heard prior to

the deprivations.

65. Defendants failure to provide any mechanism by which the Plaintiff/Petitioner
may challenge the issuance and use of a detainer against them causes the Plaintiff/
Petitioner substantial prejudice by depriving them of their liberty and other liberty

matters without due process of law.

66. Defendant's detainer regulation, policies, practices, acts and omissions
cause significant deprivations of Plaintiff/Petitioner's liberty and impacts their
other liberty matters relating to their liberty without due process of law in violation
of the Due Process Clause of the Fifth Amendment to the United States Constitution.

67. As a proximate result of Defendant's unconstitutional detainer regulations,
policies, practices, acts, and omissions, Plaintiff/Petitioner are suffering and will
continue to suffer a significant deprivation of their liberty and their other liberty
matters without due process of law. Plaintif/Petitioner have no plain, adequate or
complete remedy at law to address the wrongs described herein. The injunctive and
declaratory relief sought by Plaintiff/Petitioner is necessary to prevent continued
and future injury.

FIFTH CLAIM FOR RELIEF
VIOLATION OF FOURTEENTH AMENDMENT EQUAL PROTECTION

68. Plaintiff/Petitioners re-allege and incorporate by reference each and every
allegation contained in paragraph 1 through 67.

69. The acts complained of in this suit concern the referral of Plaintiff/
Petitioner's name to ICE for consideration of deportation or removal proceedings.

70. The Plaintiff was discriminated in the manner solely because of his national
origin and treated differently than other non-foreign born individuals or non-jews.

71. The Defendants specifically the BOP:has established a practice, policy and
act of reffering the names of individuals hwom are foreign born whom are American
naturalized citizen for deportation and removal proceedings as others with legal
status solely based on their national origin.

14
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 15 of 46

72. The facts sorround his claim of national origin discrimination are based on
the defendant's placement of immigration detainers on individuals solely based on the
national origin to deny them their statutory right for consideration of release to an
RRC or other lesser custody or home confinement.

a. The defendants are required by regulation to demonstrate that there has
been a determination that the person will escape prior to the issuance of

a warrant.

b. The defendants have yet to produce a warrant or documentation authorization

so plaintiff can challenge the detainer.
c. Denied Due process without notice and opportunity to be heard.

d. Other inmates who are not listed as foreign born or missing citizenship

information are not subject to this exclusion or detainer.

e. It is the BOP policy not only to detain anyone who has an immigration -
but to detain persons named in immigration detainers issued without

probable cause.

73. As a proximate result of Defendant's unconstituional detainer regulations,
polcies, practices, acts, and omissions, Plaintiff/Petitioner is suffereing and will
continue to suffer: from thé denial of equal protection of the law under the 14th
Amendment. Plaintiff has no plain, adequate or complete remedy at law to address the
wrongs described herein. ‘The injunctive and declaratory relief sought by Plaintiff/

Petitioner is necessary to prevent continued and future injury.

SIXTH CLAIM FOR RELIEF
Petition for Writ of Habeas Corpus

74, Plaintiff/Petitioner re-allege and incorporate by reference each and every
allegation contained in paragraphs 1 through 73.

75. This claim for relief is brought as an alternative to the first four claims
for relief, above, in the event the court were to rule that the proper or only

vehicle for relief is by writ of habeas corpus.

15
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 16 of 46

76. The issuance of a detainer in itself constitutes custody for the purposes
of 28 U.S.C. § 2241.

77. Plaintiff/Petitioner has exhausted his administrative remedies.

78. The issuance and use of a detainer against Plaintiff/Petitioner in the
absence of probable cause results in detention and deprivation of other matters

affecting and impacting liberty in violation of the laws or Constituion of the
United States.

79, The issuance and use of a detainer against Plaintiff/Petitioner in the
absence of procedural protections such as notice and an opportunityt o be heard,
results in detention and deprivation of other liberty matters in affecting and
impacting liberty in violation of the laws or Constitution of the United States.

80. The issurance of detainers against Plaintiff/Petitioners that compel and
impacts other to administer a federal regulatory program resulting in detention and
deprivation of other liberty matters which impacts and affects liberty are in
violation of the laws or Constittuion of the United States.

-iv lit, °.. SEVENTH CLAIM FOR RELIEF -: DECLARATORY AND INJUNCTIVE RELIEF

81. Plaintiff/Petitioner re-alleges and incorporate by reference each and every

allegation contained in paragraph 1 through 80.

82. The Declaratory Judgment Act, 28 U.S.C. § 2201, grants this Court authority
to declare the Plaintiff legal rights when an actual controversy exists.

83. Plaintiff and defendants have adverse legal interests that are of sufficient
immediacy and reality to warrant the issuance of a Declaratory Judgment in accordance
with 28 U.S.C. § 2201.

84. For the reasons Stated above, Plaintiff is entitled to a declaration of
his rights.

85.. A failure to enjoin the Defendants unconstitutional and unlawful conduct has
and will continue to cause Plaintiff to suffer injury in that it will result in the

16
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 17 of 46

deprivation of his 5th Amendment Due Process rights and protections gainst agency

action that is arbitrary, capricious, in bad faith, or contrary to law.
86. No adequate remedy at law exists.

87. Defendant's unconstitutional and unlawful conduct will also adversely
affect the interests of numerous prisoners without advancing public interests.

88. Plaintiff is entitled to injunctive relief enjoining Defendants from
continuing their unconstitutional and unlawful pattern and practice of conduct as
alleged in this complaint.

89. Defendants have no protectable interset in the continuation of their

unconstitutional and unlawful conduct.

DECLARATORY RELIEF

90. Pursuant to Section 2201(a) of Title 21, a judgment declaring:
1. That 18 U.S.C. § 3624, as amended by the SCA, confers upon the
plaintiff a right to be considered, individually, for placement in
an appropriate BOP RRC;

2. That pursuant to the SCA and 34 U.S.C. § 60541 a prisoner has a
right to be considered for participation in incentive programs
which would shorten their term of imprisonment;

3. That the BOP's current policy of blindly and automatically lodging
detainers against inmates, specifically, the plaintiff acts as a

constructive violation of Plaintiff's rights under 18 U.S.C. 3624;

4. That the BOP does not have the discretion to NOT perform an individual

reconsideration of Plaintiff's for placement in an appropriate RRC;
5. '.The BOP does have discretion to decline to honor a request for a

‘detainer without appropriate documentation and showing that the

prisoner will escape prior to the issuance of a warrant.

17
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 18 of 46

INJUNCTIVE RELIEF

91. Pursuant to Rule 65, Fed.R.Civ.P. the Plaintiff requests an injunction
ordering the BOP to disregard and remove all detainers lodged by ICE without
documentation and evidence of a hearing by a judicial officer showing the person
will escape, in favor of conducting the individual consideration of the Plaintiff
and others similarily situated for RRC placement as required by 18 U.S.C. § 3624
or in the alternative, to conduct such individualized consideration not withstanding
the existance of the voluntary ICE detainers.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff/Petitioner respectfully request that the Court:

4, Appoint counsel to represent the Plaintiff/Petitioner;

b. alternatively, to permit the action to proceed as a habeas;

c. Issue a judgment declaring the Defendants’ detainer regulations, policies,
practices, acts, and omissions decribed herein as applied to the Plaintif£/Petitioner
are unlawful and exceed defendant's constitutional and statutory authority in
violation of 5 U.S.C. 706(2)(A)-(D);

d. Issue a judgment declaring that Defendant's detainer regulations, policies,
practices, acts, and omissions described herein are unlawful and violate Plaintiff/
Petitioners rights under the Fifth Amendment to the U.S. Constitution;

e. Issue a judgment declaring that Defendant's detainer regulations, policies,
practices, acts, and omissions described herein are unlawful and violate Plaintiff/
Petitioner's 14th Amendment rights under the Constitution;

£. Issue a judgment declaring that Defendant's detainer regulations, policies,
practices, acts, and omissions described herein are unlawful and violate Plaintiff/
Petitioner's Fourth Amendment rights under the Constittuion;

g- Issue a judgment declaring that the Defendant's detainer regulations, policies,

practices, acts, and omissions to deny Plaintiff/Petitioner consideration for RRC
placement is in violation of 18 U.S.C. § 3624 and the Second Chance Act;

18
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 19 of 46

h, Permanently enjoin Defendants, their subordinates, agents, others acting
in concert with them from subjecting Plaintiff/Petitioner to these statutory
violations and unconstitutional interpretation and application of regulations, |
policies, practices, acts and omissions described herein, and issue injunctive
relief sufficient to rectify those statutory and constitutional violations;

i. Grant Plaintiff/Petitions' their reasonable attorney fees and cost pursuant
to 28 U.S.C. § 2412, and others applicable law; |

j- Grant such other relief that this Court deems just, proper and necessary

in these circumstance.

I declare the foregoing to be true and correct to the best of my knowledge and

Respeatfplly submitted,

By: ft MbA

belief under penalty of perjury.
Eduard Zavalunov

19
Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 20 of 46

EXHIBIT A
 

 

T=
4

a tt

the

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 21 of 46

i) —O

™~

2MMIGRATION COURT’
26 FEGEWAL PLZ LETH FL. RMLES?
YORK, RY WOZ7e2

 

Matter of

Case Mol: AS14471 PS

ZAUALUNOW, LEV

in

ET

wt

i

tat

oe or)

to

ted deed

Ragpandent Th PEMOVAL PROACE EQINGS

QROER OF TRE IMMIGRATION JUDSE

ig @ summary of the areal decieitn saterad
metandum is goliely for the convenience of
ngs sheild 5@ appeated er tecperead, the
jal epinden in the case, ;
Tespondant as ordered removed fram the United States te

 

ts
#
ad
=x
=
it

Bal
Respondent's application for voluntary departure wes denied end
resoandent was ardered removed to
aiternetive to
Ragpendent's applicatian fer voluntary departure
wPgn posting a Gand in the ameaunt of ¢$
with an alternate order of removal ts
Reepondent's applicatisn fer sesylaum vas ¢
C Jwithdraywn,
Respondent's application fer withhedding of remeval was ( loranted
{ denied ¢ Pwlthdrawny ,
Reepondent’s application fer canteliaticn ef remsval under sectien
249ACa) was { Jaranted ¢ idenied (€ Jwithdraws,
Respondent's apelicatien for cancellation of removal oss ( } granted
onder sectian GOACHI CLD { 9 granted under sectiat MACKS}
é } Genied ¢ ) withdraur, [f? granted, if wae erdeared that the
respondent be iteued afl apprupriate dacumants necessary te give
effect ta this order ,
Hespendent's application for a uweiver under section ef the INA wes

   

  
 
 

 

.

{ Jsrante d ( denied (€: dwithdrawa ar € jother, :
Respondents application for sdjustwent of stitutes under section _ nu
ef the INA gas ¢ Yaranted ¢ Jdernded (¢ jwithdrsun, It granted, it
Lag atgered that respondent be ie sd gil seerouprisie documents tecess
te give effect te this arder,

Respandant 4 t3ius wae teetiaded under sectisa 246,

Reseandent as admitted te the United States as a until

fe a conditian of adwigsion, reepesdent

Paspandent kecwangiy filed a friveisus
: i oe

  
  

 

 

 

ary

  
 

  
  

   

   

‘igad ef the Limitstian an
a6 ordered in the Famiarat:

Was ads

 
Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 22 of 46

CERTIFICATE OF SERVICE / ;
THIS TGCUMENT WAG SERVED BY: MAIL tm) PERSONAL AFEVICE Ch Ls A
nae te A \ eye Es cfe Custedial Officer Lf e Ten es Arr REP DA THO
DATE: AW vee BY: COURT STAFF -
étiachmente: ty Y EQTP-32 [ DT EQER-28 £ J beget Services Last £ J Other

 

 

4
~ is
x.
mm.
Mm ne
~, .

 
FC Oo
Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 23 of 46

EXHIBIT B
a

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 24 of 46

ALFB6 540*23 * SENTENCE MONITORING * 07-24-2018
PAGE 001 * COMPUTATION DATA * 12:11:19
AS OF 07-24-2018

REGNO..: 71712-054 NAME: ZAVALUNOV, EDUARD

FBI NO...........: 208815MF2 DATE OF BIRTH: @@-@§-1981 AGE: 36
ARS1.............: ALF/A-DES

UNIT.............: BRADY QUARTERS.....: BO7-551L
DETAINERS........ : YES NOTIFICATIONS: NO

B

HOME DETENTION ELIGIBILITY DATE: 02-19-2020

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE: 4 06-18-2020 VIA GCT REL

ana n nn nnn teen ener e eee CURRENT JUDGMENT/WARRANT NO: 010 ----------+-------~------

COURT OF JURISDICTION........... : NEW YORK, SOUTHERN DISTRICT
DOCKET NUMBER..................-+: S1 14 CR. 773-03 RA)
JUDGE... cee ee ee ee : ABRAMS
DATE SENTENCED/PROBATION IMPOSED: 05-19-2017
DATE COMMITTED..........-000-00+-7 07-24-2017
HOW COMMITTED...........- 1«--.e.: US DISTRICT COURT COMMITMENT
PROBATION IMPOSED...............: NO
FELONY ASSESS MISDMNR ASSESS FINES COSTS
NON-COMMITTED.: $100.00 $00.00 $00.00 $00.00
RESTITUTION...: PROPERTY: NO SERVICES: NO AMOUNT: $13,795,268.00

wee ee ene eee =H - CURRENT OBLIGATION NO: 010 ---------------------------

OFFENSE CODE....: 153
OFF/CHG: 18:1349 CONSPIRACY TO COMMIT MAIL FRAUD, WIRE FRAUD AND HEALTH
CARE FRAUD
SENTENCE PROCEDURE...... ++-ee+-? 3559 PLRA SENTENCE
SENTENCE IMPOSED/TIME TO SERVE.: 40 MONTHS
TERM OF SUPERVISION.........- eet 3 YEARS
DATE OF OFFENSE..........+.-++6+- : 12-03-2014

G0002 MORE PAGES TO FOLLOW...
Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 25 of 46

ALFB6 540*23 * SENTENCE MONITORING * 07-24-2018
PAGE 002 * COMPUTATION DATA * 12:11:19
AS OF 07-24-2018

REGNO..: 71712-0054 NAME: ZAVALUNOV, EDUARD

a nnn ene ene renee nee ---- CURRENT COMPUTATION NO: 010 ----------<--2--7-r----+--

COMPUTATION 010 WAS LAST UPDATED ON 07-28-2017 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 08-01-2017 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 0106

DATE COMPUTATION BEGAN..........: 07-24-2017

TOTAL TERM IN EFFECT............: 40 MONTHS

TOTAL TERM IN EFFECT CONVERTED..: 3 YEARS 4 MONTHS

EARLIEST DATE OF OFFENSE...... +? 12-03-2014

JAIL CREDIT... 1... 2 ee eee ee eee et FROM DATE THRU DATE
12-03-2014 12-03-2014

TOTAL PRIOR CREDIT TIME.........: 1

TOTAL INOPERATIVE TIME..........: 0

TOTAL GCT EARNED AND PROJECTED..: 157

TOTAL GCT BARNED.... 2.2.02 ee eee 54

STATUTORY RELEASE DATE PROJECTED: 06-18-2020

EXPIRATION FULL TERM DATE.......: 11-22-2020

TIME SERVED..........20 0002-2 e ee 1 YEARS 2 DAYS

PERCENTAGE OF FULL TERM SERVED..: 30.1

PROJECTED SATISFACTION DATE..... : 06-18-2020

PROJECTED SATISFACTION METHOD...: GCT REL

REMARKS.......: 7-28-17:COMP ENTERED;V/S ON 7-24-17ALF.D/KXR

GoO002 MORE PAGES TO FOLLOW .

 
Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 26 of 46

EXHIBIT G
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 27 of 46

ALFB6 540*23 * , SENTENCE MONITORING * 07-24-2018
PAGE 003 OF 003 * COMPUTATION DATA * 12:11:19
AS OF 07-24-2018

REGNO..: 71712-054 NAME: ZAVALUNOV, EDUARD

won een nnn CURRENT DETAINERS: -----------------------------

DETAINER NO..: 001
DATE LODGED..: 10-16-2017

AGENCY.......: IMMIGRATION & CUSTOMS ENFORCE
AUTHORITY....: US BICE, ERO ALLENWOOD SUB OFFICE, ALLENWOOD, PA 17810
CHARGES...... : DEPORTATION INVESTIGATION -TAJIKISTAN-AXXXXXXXX

80055 = NO PRIOR SENTENCE DATA EXISTS FOR THIS INMATE
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 28 of 46

EXHIBIT D
Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 29 of 46

Department of Homeland Security (DHS) Fduard Zavalunov
Office of Chief Counsel | Reg. No. 71712054

3400 Concord Rd. FCI Allenwood Low
York, PA 17402 PO Box. 1000
White Deer, PA 17887

August 15, 2018

RE: Eduard Zavalunov
Case No.: (A#:. 4805098956)

To Whom It May Concern:

My name is Eduard Zavalunov. I am currently an inmate at the Low Security
Correctional Institution, Allenwood at White Deer, Pennsylvania. I am writing
regarding the detainer/investigation placed on me by the BOP, of which DHS
has provided no follow-up information in furtherance and am therefore requesting
that this be lifted as it is currently preventing me from entering RDAP drug
and alcchol treatment program offered within the BOP. My FOIA request responses
and those from within the BOP have confirmed no further action on this issue.
Enclosed, please find a copy of the official ORDER OF THE IMMIGRATION JUDGE
pursuant to my father, Lev Zavalunov, under whom I am granted political asylun,
on June 3, 2004. I am a “stateless" person and as such am not deportable

_ and ask that this investigation be oficially removed. Please feel free to

contact me with any questions or information you may need from me.
Thank you. I look forward to a response from you regarding this matter.

 

Enclosure:
£ F IMMIGRA’ Eduard Zavalumnov/71712054
Copy of ORDER 0 TION JUDGE FCI Allenwood Low
PO BOX 1000

White Deer, PA 17887
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 30 of 46

EXHIBIT E
Cavgluagy Case. 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 34pf46.35 4. |
‘ January 1, 2000

wl / | Actachment 1

: . . _ FEDERAL CORRECTIONAL COMPLEX _
Allenwood, Pennsylvania .

¢

.
r

SDMINISTRATIVE REMEDY PROCEDURE FOR INMATES
Le INFORMAL RESOLUTION FORM -
MOVE CO INMAI: You. are advised that prior to receiving and filinga Request
ror, Administrative ‘Remedy Form BP-S (BP 229(13)], you must ordinarily ettemoc
iw informally resolve your complaint threugh your Correctional Counse!s, -
Bcaefly state ONE complaint below and list. what efforts you heave made to

_Pesolve your complainr informally and state the names of start contacted.

iuuued By: x , finitiats ol Correctional Counselar}
to _ iid - .
Dat lssued. To The inmate: — "j- L3-/¢ - ; ;

EWMATE'S COMMENTS -

1. Complaint: I-am requesting participation in RDAP and consideration for early
release. JI am a lawful permanent resident eligi :

I am being investigated for possible deportation’, however, I have not been deemed
deportable, thus IT am eligible and my paperwork should be Submitted to DSCC.

2 Ziforts you have made ‘to informally resolve:. Psychology — :
. . - * . .

 
 

 

 

as oti

4

2. Wames of staf= -

rou ‘contacted;- Psychology staff

 

 

   
  

 

164 to Correctional Counselor: 2- 2646

 

Daece -.
/ _ 7172-054 42S 1
tymate's Signature 7 "Reg. Number ' Date

CORRECTICNLE COUNSELOR'S COMMENTS:

Stforcs meade to i formally resclve and Start co : .
i New id? then tub-eliarble. Ln, BAA

i~1#) he

> f
fh. CP Hh, } J A i fhe f- A fn
be e A . Cpa Tal hel hae 5 ding inn wo a fe a

 

   

 

Unit Manager (Date)

bistributicn: If complaint is nor informally resolved +" Forward original

attached tc BP-~9 Form te the Administrative Remedy Clerk.
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 32 of 46

EXHIBIT F
A pant AGSHEGY-02438-RDM-CA Docume lune fidR ABMINRAGATIVE HeMEDY |

« Federal Bureau of Prisons
Oe ents cm

Type or use baill-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

From: ZAVALUNOV, Eduard FL712-054 . Brady fp LSC] Allenwood
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
Part A- INMATE REQUEST I requested to participate in RDAP and consideration fer early release. 1

an a Jawful permanent resident af the United States, a refugee, anc stabeless person who is statutorily eligible for RDAP,
1 an being denied entry into RDAP because I an under investigation for possible Gepartation anaamiing to the AP, not Ick.
106 never requested a detainer. I requested a cogpyot the detainer request letter fran the Records Department at. the ,
instivution unier FOIA however they have refused te provide me the information even: though they acued the detainer to my
file. The recomds devertrent has deorived me the opportunity to contest the informetion it may ar mey not have receives
from authorize? authorities. I an mot subject to deportation because I on a stateless corsa. Moreower, I ana ladul
pemement resicent meaning that I an eligible for ROAP because I will be able to complete all three phases of ADAP. A
FOIA request throuch the ECP te the institution hee revealed that infact ICE never sent this facility a newest (1-240

te place a detainer on me, or the instituticn is violating FOIA by withholding it). Without doamsntation or a formal.
request frum the authorities, I should mot have a detainer. A review of the criteria for adnissicn itno RDAP pepwides:

(1) verifiable substerce use disorder: (%) inmate mst sicn @ agreement ainodedting progran resconsibilities and (3)

be anle to comets: all three components: (a) unit based, (cb) followup, (c) avi community treatrerit. There is m eviderne
before the BOP that I will not be ale to meet the eligibility criteria, nor is there any eviderce that I will not be able
to complete all three canoments of ROAP., As the recaris Genenstrate, no warrant has heen issued by any authority, signac
by @ Judge that I an supject to Getention due to parting charges, nor hes a warrant #6 removel been issued inticating that
I will be deported. Civen the abowe stateo facts, it is indisoutable I a eeligicle for RP, able tc amplete all (3)
components, The institution is unfairly Geying me etry into RDAP avi refusing to suonit te necessary paremwork for a re
view for early release, I an stewstorily eligible for ROAP. Remedy: suomit my paperwork to DSCC for review ac placement ir

& DATE REAL / RRC. ‘ ; SIGNATURE;OF REQUESTER ,
Part B- RESPONSE : oe A

 

 

 

OM atone * ™

 

fan “ vy ‘ to o i
\ ok a. <A, 4 cst \ \ nat ~ — - vee ‘r
DATE vy . WARDEN OR REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must.be received in the Regional Office within 20 calendar days of th

THIRD COPY: RETURN TO INMATE 7 CASE.NUMBER: —-

 

 

 

 

CASE NUMBER:
Part C- RECEIPT o
Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT
SUBJECT:
. DATE @ . RECIPIENT'S SIGNATURE (STAFF Mi
USP LVN bene rrerren on RETLED PER .

 

 

  
  
   
  
. Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 34 of 46

‘Administrative Remedy
ZAVALUNOV:,, Eduard
Reg # 71712~-054

I requested to participate in RDAP amd consideration for early release. I ama
lawful permanent of the United States, a refugee, and stateless person. I am being
denied entry into RDAP because I am under investigation for possible deportation.

I requested a copy of the detainer letter from the Records Department at the institution
under Freedom of Information Act however they have refused to provide me the information
even though they have added a detainer to my file. The,Records department has deprived
me the opportunity to contest the information it may or may not have received from
authorized authorities.

I am not subject to deportation because I am a stateless person. Moreover,
I am a lawful permanent resident meaning that I am eligible for RDAP because I will be
able to complete all three phases of RDAP.

A review of the criteria for admission into RDAP provides: (1) a verifiable
substance use disorder: (2) inmate must sign an agreement acknowleding program respon-
sibility and (3) be able to complete all three components: (a) Unit based component,
(b) follow-up, (c) and community treatment.

There is no evidence before the BOP that I will not be able to meet the eligibility
criteria, nor is there any evidence that I will not be able to complete all three
components of RDAP. As the records demonstrate, no warrant has been issued by any
authority, signed by a Judge that I am subject to detention due to pending charges,
nor has a warrant of removal been issued indicating that I will be deported.

Given the above stated facts, it is indisputable I am eligible for RDAP, able to
complete all (3) components. The institution is unfairly denying me entry into RDAP,
and refusing to submit the necessary paperwork for a review for early release.

I am requesting to be placed in RDAP immediately, and my paperwork submitted to
DSCC to review for early release.
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 35 of 46

Zavalunov, Eduard
Reg. No.: 71712-054
Appeal Number: 950854-F1
Page i
Part B - Response

This is in response to your Request for Administrative Remedy
received on August 21, 2018, wherein you claim you are being
denied entry into the Residential Drug Abuse Program (RDAP)
because you have a detainer on you for possible deportation
charges with Bureau of Immigration and Customs Enforcement.

Please be advised you currently have a detainer lodged against you
from the Bureau of Immigration and Customs Enforcement. You may
contact BICE authorities at any time. Also, the RDAP Coordinator
will be the person you need to contact concerning entry into the
RDAP program.

This response if for informational purposed only.

If you are not satisfied with this response, you may appeal to the
Regional Director, Federal Bureau of Prisons, Northeast Regional
Office, U.S. Customs House, 2™4 and Chestnut Streets, 7** Floor,
Philadelphia, Pennsylvania, 19106, within hendar days of this
response.

       

slay ie

Date D. K Beate, Warden
ye

 
 

 

 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 36 of 46

+

EXHIBIT G

 
c Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 37 of 46
U.S. Department of Justice Regional Administrative Remedy Appeal

Federal Bureau of Prisons

OOD
Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted
with this appeal. :

From: ZAVALUNOV, Eduard 71712-054 BRADY ALLENWOOD LOW
LAST NAME, FIRST, MIDDLE INITIAL REG. NO, UNIT INSTITUTION

Part A - REASON FOR APPEAL T am seeking teview of the A.W."s refusal to remove a detainer placed
without autnorized docuwentation from ICE resulting in the denial of participation in RDAP and RRC
placement. As a statutory right, I hae aright to participate in RRC placement and RDAP. I have
verfied through a FOIA request and through inspection of the institution files that ICE has never
submitted any documentation required by BOP policy to lodge a detainer against an inmate, yet this
institution has placed one without the authority requesting it. Moreover, there would be not fact
ual basis for a detainer as I am a stateless person with no country to be removed to. As the
records at Allenwood demonstrate there is no detainer from ICE or BICE nor was one requested. Had
IcE requested a detainer, it would have provided an executive letter signed and requesting such
detainer. Throughout the administrative remedy thus far, the institution does not dispute they
do not have ay documentation from ICE or BICE to put a detainer on me. Thus they have admitted
they have no documentation.

Absent a request from the governing authority, no detainer should have been placed on my file. The
detainer is depriving me of the possibility of being release edrly for participation in RDAP and/
or RRC placement. The detainer should promptly be removed so that I may be considered for RRC
placement and/or RDAP. Consideration for RRC is a statutory ) ght.

709.10 1? Z

DATE ‘ SIGNATURE OF REQUESTER
Part B - RESPONSE

pce’ ee

4 wh

 

 

ce REGIONAL DIRECTOR
If dissatisfied with this Ne ay appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
arf Voto

days of the date off g QZ |
ORIGINAL: RETURN TO INMATE CASE NUMBER: FSO Ro4K)

Part C - RECEIPT
CASE NUMBER:

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

BP-230(13)
AINE onne

DATE @ SIGNATURE, RECIPIENT OF REGIONAL APPEAL

UPN LVN

 
ZAVALUNOV, Eduard
Reg. No. 71712-054

' Appeal No. 950854-R1

Page One

 

Part B - Response

You appeal the decision of the Warden at LSCI Allenwood denying your
admission into the Residential Drug Abuse Program (RDAP). You

contend that the institution has erroneously placed a detainer on

your file. You further claim the presence of a detainer has made
you unqualified to participate in RDAP. You request admission into
RDAP.

Program Statement 5330.11, Psychology Treatment Programs, states
an inmate must be able to complete ali three components of the program,
including participation in community transition drug abuse
treatment, in order to be qualified for RDAP. As indicated by the
Warden, your current active detainer precludes participation in
community transitional services (the third component of RDAP). If
your detainer is lifted and you.are able to participate in the
community transition phase of the treatment, you may request .again
to be considered for participation in RDAP. Accordingly, your appeal
is denied.

If you are dissatisfied with this response, you may appeal to the
General Counsel, Federal Bureau of Prisons. Your appeal must be
received in the Administrative Remedy Section, Office of General
Counsel, Federal Bureau of Prisons, 320 First Street, N.W.,
Washington, D.C. 20534, within 30 calendar days of the date of this

response.
oS Hom Lt

 

_Date: October 12, 2018 J. RAY ORMOND

Regional Director

Receiver

1 Qitic®
gen's 9 h
30 penn F

° Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 38 of 46
Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 39 of 46

EXHIBIT H
HAV 4, Jun, & 8ecy-02438-RDM-CA Document1 Filed 12/26/18 Page.4o0 of 46
‘ US. ee ies PEDY O2438-F Central Oftice A ministrative Remedy Appeal

Federal Bureau of Prisons

 

 

Type or use ball-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-229(13) and BP-230(13), including any attach-
ments must be submitted with this appeal. :

From: ZAVALUNOV, EDUARD 71712-054 BRADY B LSCI_ALLENWOOD
LAST NAME, FIRST, MIDDLE INITIAL : REG. NO. UNIT INSTITUTION

Part A- REASON FORAPPEAL I am seeking review of the Warden and Regional Director s refusal to
address the illegal detainer placed on my file depriving me of the ability to participate

in the Bureau's rehbailitative programs such as RDAP and RRC. Az a Sbotutory Tighe I have
the right to be considered for RRC and as a result of the illegal detainer placed on my file
without documentation, I am unable to participate in Bureau programs. I have verified through
A FOIA request and through the inspection of the institution files that ICE has never subntted
any documentation required by BOP policy to lodge a detainer against an inmate, yet this
institution has placed one without the authority requesting it. Moreover, there would be
no factual basis for a detainer as I am a stateless person with no country to be removed to.
As the records at Allenwood demonstrate there is no detainer from ICE or BICE nor was one
request. Had ICE requested a detainer, it owuld have provided an executive letter, warrant of
removvel or order of. removal disnged by an executive. Thoroughout the administrative remedy,
the institution, nor the regional director has disputed that. they do not have any documention
from ICE or BICE to put a detainer on me. They have admitted they have no documentation and
instead of addressing the detainer issue, they are referring to removal of the detainer andf
participatiiig in RDAP. I should have no detainer on file, because none has been requested

The Detainer is without probable cause according to the Supreme Ct and should be promptly

 

 

 

 

 

 

removed.

DATE SIGNATURE OF REQUESTER
Part B - RESPONSE

DATE GENERAL COUNSEL
ORIGINAL: RETURN TO INMATE CASE NUMBER:
Part C - RECEIPT

CASE NUMBER:
Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

SUBJECT:

 

 

 

BP-231(13)

DATE SIGNATURE OF RECIPIENT OF CENTRAL GFFICE APPEAL
@_._.. JUNE 2002

USP LVN
Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 41 of 46

EXHIBIT I
 

   
   

Case 3:18-cv-02438-RDM-CA Document 1 Filed 12/26/18 Page 42 of 46

.
‘

 

 

 

 

 

 

 

" pP-ati94
APR 10 U.S, DEPARTMENT OF JUSTICE
DETAINER ACTION LETTER FEDERAL BUREAU OF PRISONS
To: . Institution
ICE Low. Security Correctional Institution Allenwood
P.O. Box 209 P.O. Box 1500 ‘
White Deer, PA 17887 {White Deer, PA 17887
. Date . 10/16/2017
CasefOktt Inmate's Name Fed. Rea. No. DOB/SEYRACE
. 08-05-1981 WM
AXXXXXXXX ZAVALUNOV 7172-054
Aliases Other No.

 

 

The below checked paragraph relates to the abave named Inmate:

Cr] This office is In recalpt of the following report:
Will you please investigate this report and advise what disposition, Hf any, has been made of the cass, If subject is wanted by your
department} and you wish a detainer placed, it wil! be necessary for you to forward a certified copy of your warrant fo us afang with a cover
Jeller stating your desire to have if lodped as 2 detainer. if youhave no further inlerest! in subject, please forward a Jeter indicating se.

A detoinor has been filed against this subject in your favor charging ‘hat probable cause exists that the subject is a removable alien.
This has been determined by DHS. , Retease ts tentatively scheduled for ~_ 06/18/2020

 

however, we will again notify you no tater than 60 days prior to actual release. To chock on an Innvato's Jocation, you may caft our National
Locator Center at: 202-307-3126 or check our BOP Inmate Locator Website at www, bep.agy.

Enclosed is your delainer warran\. Your detainor against the above named has been removed in compliance with your resuest,

Your detainer warrant has been removed on the basis of the attached
Notily this office immediately if you do not concur with this action.

 

noted. Tantalive release data at this time is

Pr] Your letter daled@_ requests notifiestian prior to the release of ihe above named prisoner. Ourrecords have been

 

 

iam returning your on the above named inmate who was commitled to this
instttulizn on ta serve for the offense of
» If you wish your

 

filed as a dotsing:, please return Ht to us with 9 cover ietler stating your desire lo
have il placed as a hold or Indicate you have no further interest in the subject.

L] Other:

 

Be 7 sdacerely,

 

(DHE) (DT HC}

 

 

 

Inmate Systems Manager

al - Addressee, Copy - Judgment & Commitment File; Copy - inmate: Copy Central File (Section 1); Copy -
taonal Services Department

Prescribed by P5800 (Replaces BP-394(58) did MAR 03}

2018-06402 2of2
Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 43 of 46

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

EDUARD ZAVALUNOV,
Plaintiff,

Vv. Civil Action No.

Od

DOUGLAS K. WHITE, et al.
Defendant(s),

MOTION TO SUPPLEMENT COMPLAINT WITH CLASS ACTION ALLEGATION

Plaintiff, Eduard Zavalunov, hereby respectfully submits this Motion to
Supplement his complaint by adding a class action certification. Plaintiff
expects other individuals whom are similarly situated will join the litigation
on their own.

1. The Plaintiff in this action submitted a Complaint for violation of his
civil rights by the defendants by improperly placing detainers without documentation
or demonstrate that the individuals pose a risk of flight to deny them RRC placement
and other liberty interests.

2. At Allenwood, there are 100's of similarly situated inmates whom are being
denied due process, RRC placement among other liberty interest violations and statutory
law whom are affected by this litigation, hence Plaintiff is opening up the opportunity
of this indigent and limited knowledge individuals to seek relief through this
litigation.

CLASS ALLEGATION

3. This action is brought as a class action pursuant to Rule 23(a) and (b)(3)
of the Federal Rules of Civil Procedure on behalf of all indiivudals and entities
who have suffered the legal wrong based on the Defendant's pattern of practice
of abuse of authority and ultra vires conduct.

4, This case is properly maintainable as a class action because:
a. the class of whose benefit this action is brought is so numerous
that joinder of all class members is impracticable;
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 44 of 46

b. there are questions of law and fact common to the class that predominate
over any questions affecting only individual members.

c. The claims of the representative parties are typical of the claim

of the claims of the class;

d. the representative parties will fairly and adequately protect the

interests of the class; and

e. Aclass action is superior to other available methods for the fair
and efficient adjudication of this controversy.

WHEREFORE, the PLaintiff(s) pray this Court certify this action as a class
action and allow this supplement to be considered as part of the complete pleadings
and previously submitted complaint and allow this action to promptly go forward.

Respectfully submitted this 18th day of December, 2018.

s/ Eduard Zavaluov
Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 45 of 46

December 18, 2018

United States District Court |
Office of the Clerk
Middle District of Pennsylvania

235 N. Washington Avenue

Scranton, PA 18501-1148

Re: New Case Filing - Civil Rights
Dear Clerk:

Please find enclosed a suit for filing. It is a civil rights suit for
violations of the Fourth, Fifth, 14th Amendments to the Constitution among other
violations.

It is in a sense a refiling of a case based on the court order in case
number 3:18-cv-2152 which was docketed as a 28 USC 2241.

find an Informa Pauperis form with my account statement to proceed with the
matter.

I am also seeking an injunction in the interim until this matter can be

|
Please process this matter as soon as possible. Enclosed you will also
fully litigated. It is anticipated this will become a class action litigation.

Should you have any questions or concerns, please do not hestitate to
contact me at the address below.

Respectfully,

/s/ Eduard Zavalunov

Eduard Zavalunov , Reg #71712-054
LSCI Allenwood

P 0 Box 1000

White Deer, PA 17887
 

Case 3:18-cv-02438-RDM-CA Document1 Filed 12/26/18 Page 46 of 46

EDUARD ZAVALUNOV,
Pla|
Vv.

DOUGLAS K. WHITE - wal
FEDERAL BUREAU OF PRT:
JOHN DOE #1 ~ CURRENT
IMMIGRATION AND CUSTC

Defe!
-f
i

VERIFTED COR
PETITION FOR |

Plaintiff, Eduard.
relief against Defendar,
(hereinafter "warden"),
Doe #01 - Current Direc
"ICE"), and its officer
Capacity (cllectively '

 

Plaintiff alleges t,
upon information and bel:

|
|

1. This is an act.
5 U.S.C. § 701, et seq.,
Constitution, Writ of Hal
28 U.S.C. § 1343, the Dec
Federal Rule of Civil Pre

 

ZAVALUNOV, Eduard
#71712-054
Allenwood Low Security

Correctional Institution
PO Box 1000

White Deer, PA 17887

 

Un:
Of:
Mis
23.
Sc:
